DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 8/5/2022 with an AFCP request, Applicant amended claims 1, 5, and 14.  This amendment is acknowledged.  Claims 1-20 are pending and under consideration.
Applicant’s arguments, see page 6, filed 8/5/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The 102/103 rejections of claims 1-20 have been withdrawn in light of the amendments. 
 However, upon further consideration, a new ground(s) of rejection could be made regarding claims 1-4 with newly discovered prior art (ex. Lake (2,600,250), Tate (2,163,503, Fig. 2), Oppenheim (8,584,661), Perry (7,066,165, Fig. 1-2), Kernan (3,475,820), Akin (3,302,292), McNeel (3,058,221), Neilson (5,243,957, Fig. 4), Fredrickson (2,909,167), etc.) and therefore the entire claim set was not in condition for allowance at this time.  The examiner reached out to the applicant’s representative to discuss the relevant prior art and amendments were agreed upon to place the claims in condition for allowance (see interview summary) by cancelling claims 1-4 (which may be further pursued in a continuation if desired).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Coleman on 9/6/2022.
The application has been amended as follows: 
Cancel Claims 1-4.

Allowable Subject Matter
Claims 5-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711